Citation Nr: 1625089	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-25 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung condition with shortness of breath, to include as secondary to exposure to asbestos and radiation.

2.  Entitlement to service connection for depressive disorder, not otherwise specified, claimed as depression and anxiety.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to February 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 videoconference hearing, and a transcript of this hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for a lung condition with shortness of breath to include as secondary to exposure to asbestos and radiation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

The evidence is in equipoise as to whether the Veteran's diagnosed depressive disorder is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With regard to the duties to notify and assist a claimant, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding the issue of depressive disorder as the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has been diagnosed with a depression.  Depression is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the veteran.

Analysis

The Veteran contends that his depression is related to active duty service.  Specifically, during the March 2016 Board hearing, the Veteran reported that he was treated for depression during active duty.  His representative further stated that the Veteran suffered from depression since service.

The Veteran submitted a February 2012 private treatment report indicating that the Veteran has been under the care of M. K., M.D. since December 1973 and has been treated for anxiety and depression during that time.  According to the October 2012 and May 2014 VA examination reports, the Veteran has a current diagnosis of unspecified depressive disorder.  Thus, a currently disability has been shown.

The Veteran's June 1957 Report of Medical Examination for enlistment and January 1965 Report of Medical Examination for discharge reflect that psychiatric examination was normal.  However, service treatment records reflect that the Veteran was seen periodically in the Neuropsychiatric Clinic for anxiety and depression related to marital difficulties and stress at work.  It was noted that the Veteran tended to respond to supportive therapy and tranquillizers.  He was last seen in January 1965 and it was recommended that if his symptoms reoccurred, he should seek psychiatric therapy in civilian life.  In addition, the January 1965 Report of Medical Examination for discharge noted that the Veteran had been under treatment in the psychiatry clinic since April 1964, for depression and worry.  It was further noted that he was hospitalized for one week in November 1964 and still taking intermittent medication.  History of anxiety and depression associated with marital difficulties and stress at work was listed in the summary of defects and diagnoses.  Thus, the record reflects an in-service event and diagnosis.

The Veteran was afforded VA examinations to determine the nature and etiology of his claimed psychiatric disorder in October 2012 and May 2014.  Both examiners opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The 2012 VA examiner noted the Veteran's in-service complaints of nervousness in June 1963 and March 1964, and treatment.  She further indicated that the Veteran's symptoms had largely resolved by the January 1965 evaluation.  In her opinion, the Veteran's in-service anxiety and depression diagnoses were suggestive of transient adjustment reactions that did not constitute a long-term disability pattern.  She further noted that the next reported mental health treatment occurred in 1980 or 1981, approximately 15 years after discharge, and as such, there was no continuum of treatment that would suggest that the symptoms present in 1964 were continuously present.  The examiner's negative opinion is based, in part, on an inaccurate factual basis, rendering the opinion inadequate.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Veteran contends that he was seen by additional clinicians subsequent to service and prior to 1980 and the evidence of record reflects that the Veteran was seen as early as 1973.  The Veteran, his wife, and his daughter have stated that the Veteran symptoms did not resolve in service and that he has been consistently treated since discharge.  See e.g., February 2013 notice of disagreement.  A February 2012 private treatment report indicating that the Veteran has been under the care of M. K., M.D. since December 1973 and a letter received in April 2014 from M. K., M.D. reflects the physician has been treating the Veteran since 1974.  
He also noted that the Veteran was seen by 2 clinicians who passed away, and thus their records are unavailable.  However, he included an October 1979 discharge summary which included a diagnosis of depression reaction.  The private examiner discussed the Veteran's service and post-service mental health treatment history and opined that the Veteran's depression is a direct result of his service.  He further noted that the Veteran will continue to suffer with incidents of depression and anxiety for the rest of his life.

The Veteran was afforded another VA examination in May 2014.  Following examination of the Veteran and review of the record, the 2014 VA examiner recounted the October 2012 VA examination findings and noted that, given the letter from M. K., M.D. and discharge summary from a hospital in 1979, he concurred with the prior 2012 VA examination report.

The Veteran is competent to describe symptoms which are capable of his lay observation such as depression. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board finds the Veteran's statements credible with regard to his claim of onset of symptoms of depression while in service and symptoms experienced since service.  Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  Overall, the medical evidence and opinions provide contrasting viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran. 

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's diagnosed depressive disorder is related to service.  The evidence of record demonstrates that the Veteran is currently diagnosed with depressive disorder; he sought treatment for depression while in service; and that his current depressive disorder is related to his active duty service.  Consequently, service connection for depression is warranted.  38 C.F.R. § 3.303. 

ORDER

Entitlement to service connection for depressive disorder, not otherwise specified, is granted.


REMAND

The Veteran contends that his claimed lung condition is related to active duty service.  The Veteran was afforded a VA examination in May 2014 in order to determine the nature and etiology of his claimed lung condition.  At that time, following examination and review of the claims file, the examiner reported a diagnosis of chronic bronchitis.  He reported the Veteran's reported history including in-service duties doing HVAC and removing asbestos from the cooling lines that went to missile warheads.  The Veteran also stated that he worked around and on lines with asbestos coverings.  He reported that he has been short of breath with exertion for the prior 3 years and that each morning he awakens with a cough, productive of a large amount of sputum.  According to the VA examiner, the pulmonary function interpretation by attending pulmonologist notes "mild restrictive defect, mild reduction in DLCO".  The high resolution CT scan revealed "no interstitial disease".  The Veteran's military occupational specialty was Refrigeration Mechanic, therefore, it is reasonable to assume that he was exposed to asbestos in service and we will need a medical opinion regarding this issue.  The examiner stated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness because asbestos exposure can result in asbestosis, a restrictive lung disorder.  The examiner opined that the Veteran does not have a restrictive lung disorder, but rather, he has an obstructive lung disorder, bronchitis being part of chronic obstructive pulmonary disorder (COPD).  He further stated that asbestos exposure is not associated with bronchitis or COPD. 

Subsequently, the Veteran submitted private treatment reports dated in January 2015 and April 2016 reflecting a diagnosis of restrictive lung disease.  Given the Veteran's current diagnoses and the lack of a medical opinion of record which speaks to the nature and etiology of the Veteran's diagnosed restrictive lung disorder, the Veteran is entitled to an addendum opinion, and VA examination if necessary, to clarify the diagnosis of all current lung disorders and whether any currently diagnosed condition is related to his military service.  Accordingly, remand is warranted to obtain an addendum opinion addressing whether the Veteran's currently diagnosed restrictive lung disease is related to active duty service, to include claimed asbestos and/or radiation exposure.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).

The Board notes that the Veteran has also contended that his claimed lung disorder was caused by exposure to radiation during military service.  Military personnel records reflect that the Veteran's duties included installation, maintenance, and repair of air conditioning and refrigeration equipment and systems in support of the CIM-10B Boeing Michigan Aeronautical Research Center (BOMARC) missile.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are types of cancer that are presumptively service connected under 38 U.S.C.A. § 1112(c) (West 2014) based on participation in "radiation risk activities."  Second, direct service connection can be established under 38 C.F.R. § 3.303(d) by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service." Combee v. Brown, 34 F.3d 1039,1043 (Fed. Cir. 1994).  And third, service connection can be established under Section 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2015), if the condition at issue is one of the "radiogenic diseases" listed in Section 3.311(b).  

The Board notes that the Veteran's diagnosed lung disorders are not among those potentially entitled to presumptive service connection under 38 C.F.R. § 3.309(d)(2), nor are they identified as radiogenic diseases under 38 C.F.R. § 3.311.  Moreover, he is not a radiation-exposed Veteran within the definition of the 38 C.F.R. § 3.309(d)(3)(ii)(A).  Regardless, VA has a duty to confirm whether the Veteran was exposed to ionizing radiation during service as he could still establish service connection on a direct basis, including on the basis of exposure to radiation, pursuant to Combee v. Brown, 34 F.3d at 1043.  Thus, on remand the Veteran should be asked to clarify his contentions with regard to his claim of exposure to radiation, to include requesting clarification about whether a dosimetry badge was issued and affording the Veteran an opportunity to more specifically identify the circumstances in which he believes he was exposed to radiation.  If exposure to ionizing radiation is shown, the file should be referred in order to obtain a radiation dose estimate from the Under Secretary for Health, which assessment is made based on the entire record, including personnel records.  See 38 C.F.R. § 3.311(a)(2)(iii). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record relating to the Veteran's claimed disability to be obtained.  Explain the type of evidence that is the Veteran's ultimate responsibility to submit, including as relates to his claim of exposure to ionizing radiation.  Among other things, ask the Veteran to identify all in-service exposure to ionizing radiation he experienced and to fill out an Exposure to Radiation Questionnaire, to include identifying the areas where he was allegedly exposed to radiation and why he believes he was exposed to radiation at those locations.  

2.  Conduct all necessary development of the Veteran's report of possible exposure to radiation.  The AOJ should make any necessary determinations as to whether military records establish the Veteran's presence at a site at which radiation is claimed to have occurred.  If it is determined, that the Veteran was exposed to ionizing radiation, then, in accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records and his statements and testimony regarding radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate. (If a specific estimate cannot be made, a range of possible doses should be provided.)

3.  Then refer the entire record to the VA examiner who conducted the May 2014 VA examination regarding the Veteran's claimed lung disability.  If deemed necessary, another examination should be conducted.  The examiner should review the entire record, including this REMAND.  

Following a review of the Veteran's service treatment records, lay statements, and post-service treatment records, and completion of the examination, if necessary, the examiner is asked to answer the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed lung disability was incurred during or is otherwise related to the Veteran's period of active service, to include any conceded asbestos exposure and/or radiation exposure?  

The examiner should specifically address the Veteran's diagnosed restrictive lung disorder.

The examination report must include a complete rationale addressing the relevant medical and lay evidence for all opinions expressed.  

4.  Then readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


